the doors closed. Appellant and Anthony Thorns, who witnessed the
                   altercation, approached the vehicle after the undercover officers left the
                   scene, entered the vehicle, and drove away. Thorns drove the vehicle,
                   while appellant rode in the passenger seat. A recording device in the
                   vehicle captured a conversation between appellant and Thorns in which
                   Thorns told appellant that they needed to figure out what to do with the
                   vehicle. Appellant responded that they would take it to a "chop shop." At
                   a designated location, police officers remotely shut off the Chevy Tahoe's
                   engine. Appellant and Thorns exited the vehicle through the driver's side
                   window and fled but were captured a short time later.
                               Appellant claims that he cannot be convicted of grand larceny
                   because the vehicle was owned by a corporation rather than a person.
                   However, NRS 193.0205 defines "person" as including "this State or any
                   other state, government or country which may lawfully own property
                   within this State whenever it is used to designate a party whose property
                   may be the subject of an offense." We conclude that this definition
                   encompasses the circumstances here where the LVMPD owned the vehicle
                   that was stolen. The jury could reasonably infer from the evidence
                   presented that appellant was guilty of burglary and grand larceny auto.
                   See NRS 205.060(1) (defining burglary in pertinent part as occurring when
                   "[a] person who, by day or night, enters any. . . vehicle. . . with the intent
                   to commit grand or petit larceny"); NRS 205.228.
                               Appellant next argues that his sentence of 12 to 36 months in
                   prison for grand larceny constitutes cruel and unusual punishment
                   because he was never in actual or physical control of the vehicle and
                   because he was wrongfully convicted of the offense, as the vehicle was

SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A .417'1
                taken from a corporation rather than a person. Regardless of its severity,
                a sentence that is within the statutory limits is not 'cruel and unusual
                punishment unless the statute fixing punishment is unconstitutional or
                the sentence is so unreasonably disproportionate to the offense as to shock
                the conscience."   Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284
                (1996) (quoting Culverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22
                (1979)); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991)
                (plurality opinion) (explaining that Eighth Amendment does not require
                strict proportionality between crime and sentence; it forbids only an
                extreme sentence that is grossly disproportionate to the crime). The
                sentence imposed is within the parameters provided by the relevant
                statute, see NRS 205.228, and appellant does not allege that the statute is
                unconstitutional. We are not convinced that the sentence imposed is so
                grossly disproportionate to the crime as to constitute cruel and unusual
                punishment.
                            To the extent appellant argues that the district court abused
                its discretion in sentencing, we conclude that his claim lacks merit. We
                note that appellant neglected to include a transcript of the sentencing
                hearing and therefore the basis of the district court's sentencing decision
                is unknown. This court will refrain from interfering with the sentence
                imposed "[510 long as the record does not demonstrate prejudice resulting
                from consideration of information or accusations founded on facts
                supported only by impalpable or highly suspect evidence."    Silks v. State,
                92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976). Appellant does not allege that
                the district court relied on impalpable or highly suspect evidence and as



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
observed above, the sentence falls within the parameters of the relevant
statutes.
              Having considered appellant's arguments and concluded that
they lack merit, we
              ORDER the judgment of conviction AFFIRMED.




                         Hardesty


    AA
Parraguirre      V                        Cherry


cc: Hon. Rob Bare, District Judge
     Law Office of Betsy Allen
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                      4